Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on August 16, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
Claims 2–4
The word “another” is a portmanteau of “an” and “other.” Therefore, after introducing “another device,” all subsequent references back to that device should refer to “the [[an]]other device.” 
Claim 12
The last two steps of claim 12 should be separated with a semicolon to show that they are indeed separate steps: “[[and]] capturing a vocal audio stream using the microphone of the touchscreen-enabled portable computing device; and[[,]] via a wireless network, transmitting the captured vocal audio stream to a media application executing on the display device-coupled computing platform for use as an audio input thereof.”
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9 and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 9
Upon incorporating all of the limitations that claim 9 inherits from its ancestor claims, Claim 9 recites the following combination of limitations that renders claim 9 indefinite:
	capturing, via a camera of another device separate from the portable computing device, a user video synchronized with the captured vocal audio . . . 
	displaying a first user video synchronized with the captured vocal audio . . . 
	capturing, via a first camera of the portable computing device, the first user video synchronized with the captured vocal audio
At the outset, the Examiner observes that the broadest reasonable interpretation of the “first user video” recited in claims 3 and 9 are necessarily referring back to the term “a user video” in their ancestor claim 2, because the specification does not support recording two different videos of the same user (i.e., both the “user video” and the “first user video”) and synchronizing both videos with the same captured vocal audio. 
With this interpretation in mind, claim 9 is indefinite because it simultaneously requires the [first] user video to be captured by both a camera of a device that is separate from the portable computing device but also a camera of the portable computing device. This combination of limitations is indefinite, because it is impossible to construe the claim in favor of one limitation without disfavoring (i.e. ignoring or breaking) the other.
Accordingly, in order to promote compact prosecution, the Examiner will apply prior art to claim 9 as though the cameras recited therein belong to the separate device rather than the portable computing devices. 
Claim 11
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph,” because it is unclear when direct infringement occurs. MPEP § 2173.05(p) (subsection (II.)).
Here, claim 11 is indefinite because it claims both a “computer program product” (an apparatus or product), but also the process of executing (i.e. using) the computer program product “in connection with the method of claim 2,” and, if executed “in connection with” that method, ultimately “detect[s] orientation of the portable computing device and to wirelessly transmit captured vocal audio to the display device-coupled computing platform.” See IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) (a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement . . . occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).
To be clear, there is nothing wrong with claiming “a computer program product including non-transitory media encoding instructions executable to perform the method of claim 2,” but that is not what is claimed. The claim instead calls for the computer program product to execute instructions “in connection with” such a method, and then somehow achieving, as a result of executing those separate instructions, a separate result of “detect[ing] orientation of the portable computing device and to wirelessly transmit captured vocal audio to the display device-coupled computing platform.” It is therefore unclear precisely when the computer program product of claim 11 is infringed.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	BATES AND SHEEN TEACH CLAIMS 2, 4, 5, 6, 10, AND 11.
Claims 2, 4, 5, 6, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0123899 A1 (hereafter “Bates”) in view of U.S. Patent Application Publication No. 2016/0011850 A1 (hereafter “Sheen”).
Claim 2
Bates teaches:
A method comprising: 
Reference is made to FIGS. 1A and 3 (inter alia) which illustrate a system architecture that performs, in its normal operation, a karaoke method. See Bates ¶¶ 18, 24, 27, and 28. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. MPEP § 2112.02.
establishing short-range wireless communications between a portable computing device and a display device-coupled computing platform, 
“FIG. 3 shows a schematic view of the portable entertainment device 1000 in wireless communication with the system unit 10 of the PS3® entertainment device via a wireless communication link 3400 such as a Wifi or Bluetooth® link. In an embodiment of the present invention, the system unit is operable to execute karaoke game software and to output audio and video signals that cause a media item to be reproduced on the display and by the sound output device 300.” Bates ¶ 65. 
It should be understood that the claimed portable computing device corresponds to Bates’s portable computing device 1000, the claimed display device-coupled computing platform corresponds to Bates’s system unit 10 (which is indeed coupled to a display device 300), and the claimed short-range wireless communications corresponds to Bates’s Bluetooth® wireless communication link 3400.
the display device-coupled computing platform in communication with a separate content server; 
In some embodiments, instead of obtaining the karaoke game content from local media, “the PS3® entertainment device 10 is operably connected to a game server via the internet using a suitable modem, the PS3® entertainment device 10 may send metadata relating to each song that has been reproduced to the game server so that the game server may generate the hits list from data received from a plurality of entertainment devices. The PS3® entertainment device 10 may then receive the hits list from the game server.” Bates ¶ 76.
using the portable computing device in a generally upside-
“In the case of a karaoke game, the system unit 10 may be operable to cause the display 305 to render video images 3200 of the original artist of a song to be sung by a user or simply a relevant or other video backing, together with an indication of the user’s score 3100 and lyrics 3300 to be sung by the user. At the same time, the system unit causes the loudspeakers 310 to reproduce the backing track of the song so that the user can sing along with the song.” Bates ¶ 65. Note that the media data output by the system unit 10 may further include “metadata” such as “the lyrics 3300 and/or timing and pitch data.” Bates ¶ 65.
while the display device-coupled computing platform provides pitch cues and an audibly rendered backing track in temporal correspondence with the pitch cues; 
“In the case of a karaoke game, the system unit 10 may be operable to cause the display 305 to render video images 3200 of the original artist of a song to be sung by a user or simply a relevant or other video backing, together with an indication of the user’s score 3100 and lyrics 3300 to be sung by the user. At the same time, the system unit causes the loudspeakers 310 to reproduce the backing track of the song so that the user can sing along with the song.” Bates ¶ 65. Note that the media data output by the system unit 10 may further include “metadata” such as “the lyrics 3300 and/or timing and pitch data.” Bates ¶ 65.
capturing, via a microphone 
“The input from the microphone 755 may then be used by the entertainment device both to generate a game score and to play out the user’s voice superimposed on the backing track.” Bates ¶ 65.
capturing, via a camera of another device separate from the portable computing device, a user video synchronized with the captured vocal audio; 
A video camera 756 connects to one of the communication ports of system unit 10, and then “images captured by the video camera may for example be incorporated within a game or interpreted as game control inputs.” Bates ¶ 41.
and visually rendering, on the another device, the pitch cues and lyrics in temporal correspondence with the audibly rendered backing track.
This claim element merely repeats the above-recited element of “the display device-coupled computing platform provides pitch cues and an audibly rendered backing track in temporal correspondence with the pitch cues.” Likewise, the corresponding finding from Bates’s disclosure is still applicable: “In the case of a karaoke game, the system unit 10 may be operable to cause the display 305 to render video images 3200 of the original artist of a song to be sung by a user or simply a relevant or other video backing, together with an indication of the user’s score 3100 and lyrics 3300 to be sung by the user. At the same time, the system unit causes the loudspeakers 310 to reproduce the backing track of the song so that the user can sing along with the song.” Bates ¶ 65.
Claim 4
Bates and Sheen teach the method of claim 2, but do not explicitly disclose whether the other device (the one with the camera) includes a display device. Bates teaches something similar—the computing platform has separate connections to the camera and the display—which is not quite the same as having a standalone device in which the camera and display are integrated together as one. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Bates’s video camera 756 and display 305 into a single construction, because according to legal precedent, it is prima facie obvious to make two separate components “integral” with one another: “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” MPEP § 2144.04 (subsection (V.)(B.)) (quoting In re Larson, 340 F.2d 965, 968 (CCPA 1965)).
Claim 5
Bates and Sheen teach the method of claim 2, further comprising: 
displaying, while the portable computing device is in a generally right-side-up orientation, first display content including an indication to reorient the portable computing device; 
“By way of example, in FIG. 13, control device 600 is displaying example control interface 1300. Control interface 1300 includes a graphical region 1302 which prompts to rotate control device 600 by 180 degrees.” Sheen ¶ 131.
and responsive to detection of a change in orientation of the portable computing device, displaying in the generally upside-down orientation, second display content including one or more user interface controls for audio capture.
“In some embodiments, to advance the calibration procedure, control device 600 may detect that it has been rotated and responsively advance the calibration procedure (e.g., by causing the control device to display a prompt to prepare another aspect of the media playback system or perhaps to initiate the calibration procedure itself).” Sheen ¶ 131. “Because the control device may be rotated in a hand after the control device displays a prompt to rotate the control device, the display of the control device may be upside down from the perspective of the user. Such an orientation may interfere with the user interacting with control interfaces or other elements shown on the display. To offset the rotation, the control device may display a control interface that is rotated relative to the previously displayed control interface(s).” Sheen ¶ 133.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bates’s user interface to help users understand how to hold a mobile device correctly when using the mobile device as a microphone, as taught by Sheen. One would have been motivated to combine Sheen with Bates because, “[g]iven the ever growing interest in digital media, there continues to be a need to develop consumer-accessible technologies to further enhance the listening experience.” Sheen ¶ 4.
Claim 6
Bates and Sheen teach the method of claim 2, further comprising: 
visually rendering, on a touchscreen display of the portable computing device, cues corresponding to an amplitude of the captured vocal audio.
“Within examples, the control device may display an indication of sound detected by the microphone during the calibration. For instance, the control device may display a meter or gauge indicating sound pressure level detected by the microphone. To illustrate, control interface 2100 includes a meter 2110 indicating sound pressure level detected by the microphone of control device 600.” Sheen ¶ 177 (referring to FIG. 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bates’s user interface to help users understand how to hold a mobile device correctly when using the mobile device as a microphone, as taught by Sheen. One would have been motivated to combine Sheen with Bates because, “[g]iven the ever growing interest in digital media, there continues to be a need to develop consumer-accessible technologies to further enhance the listening experience.” Sheen ¶ 4.
Claim 10
Bates and Sheen teach the method of claim 2, further comprising: 
detecting, using one or more of an accelerometer and a gyroscope of the portable computing device, an orientation of the portable computing device different than the generally upside-down orientation, 
“Referring back to FIG. 5, at block 504, implementation 500 involves displaying one or more prompts to displaying one or more prompts to prepare for calibration of a playback device.” Sheen ¶ 114. In order to perform this step, “the control device may identify the mounting position of a suitable microphone within the control device and display a prompt to rotate the phone based on that mounting position.” Sheen ¶ 132.
and in response to the detected different orientation, using the portable computing device to provide corrective feedback to the user.
“Some control devices, such as smartphones, have microphones that are mounted towards the bottom of the device, which may position the microphone nearer to the user's mouth during a phone call. However, when the control device is held in a hand during the calibration procedure, such a mounting position might be less than ideal for detecting the calibration sounds.” Sheen ¶ 129. Accordingly, “the control device may display a prompt to rotate the phone by 180 degrees about a horizontal axis such that the microphone is oriented upwards after the rotation. After such a rotation, the control device may be upside down relative to its intended orientation within a hand (e.g., with the microphone towards the top of the device, and perhaps with a speaker towards the bottom of the device).” Sheen ¶ 130. Specifically, as shown in FIG. 13, “[c]ontrol interface 1300 includes a graphical region 1302 which prompts to rotate control device 600 by 180 degrees.” Sheen ¶ 131.
Claim 11
Bates and Sheen teach
A computer program product including non-transitory media encoding instructions executable in connection with the method of claim 2 to detect orientation of the portable computing device and to wirelessly transmit captured vocal audio to the display device-coupled computing platform.
“Embodiments in accordance with the present invention may take the form of, and/or be provided as, a computer program product encoded in a machine-readable medium as instruction sequences and other functional constructs of software, which may in turn be executed in a computational system (such as a iPhone handheld, mobile or portable computing device, or content server platform) to perform methods described herein.” Cook ¶ 119.
To the extent that the claimed product explicitly requires instructions for detecting the orientation, Sheen discloses a similar computer program product. See Sheen ¶ 57.

II.	KAY AND SHEEN TEACH CLAIMS 12–15.
Claims 12–15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0311969 A1 (“Kay”) in view of U.S. Patent Application Publication No. 2016/0011850 A1 (“Sheen”).
Claim 12
Kay teaches a method comprising: 
establishing short-range wireless communications between a 
As shown in FIG. 1C, communications between a simulated instrument (the portable computing device) and a second gaming platform 100b (the display device-coupled computing platform) are established. Kay ¶ 65. In this example, the simulated instrument is a simulated drum set 200 that transmits input signals to the second gaming platform 100b “via any means, including cables and wireless signals.” Kay ¶ 95. The gaming platform 100b is understood to be a display device-coupled computing platform. See Kay ¶ 21 (describing the gaming platform providing “a screen display”); Kay ¶ 64 (describing a gaming platform as being one of a number of known display device-coupled computing platforms). 
using the 
“Upon a user striking a drum pad 202, the drum set 200 may transmit a signal to a game system that the pad was struck.” Kay ¶ 95. More pointedly, while not explicitly required by this limitation, Kay further teaches that “drum set 200 may comprise a microphone which may be used to . . . provide vocal input.” Kay ¶ 101.
while the display device-coupled computing platform provides pitch cues and an audibly rendered backing track in temporal correspondence with the pitch cues, 
As shown in FIG. 1A, “a lane 101, 102 has one or more game ‘cues’ 124, 125, 126, 127, 130 corresponding to musical events distributed along the lane. During gameplay, the cues . . . may appear to be flowing towards a player. The cues are distributed on the lane in a manner having some relationship to musical content associated with the game level.” Kay ¶ 21. “As the gems move along a respective lane, musical data represented by the gems may be substantially simultaneously played as audible music.” Kay ¶ 23. 
wherein the generally upside
In particular, “the player associated with lane 101 may be required to sing into a microphone to match the pitches indicated by the gem 124 as the gem 124 passes over the target marker 140.” Kay ¶ 28.
and capturing a vocal audio stream using the microphone of the 
This claim element merely repeats what was already recited earlier in the claim, and therefore, so too is the applicable teaching the same: “drum set 200 may comprise a microphone which may be used to . . . provide vocal input.” Kay ¶ 101. Simulated drum set 200 transmits input signals to the second gaming platform 100b “via any means, including cables and wireless signals.” Kay ¶ 95.
Thus, the only differences between claim 12 and Kay’s disclosure are that Kay’s portable computing device is not “touchscreen-enabled,” and that Kay does not use the touchscreen-enabled portable computing device “in a generally upside-down orientation.”
Sheen, however, teaches a method comprising:
establishing short-range wireless communications between a touchscreen-enabled portable computing device and a display device-coupled computing plat-form;
As illustrated in FIGS. 1–3, implementation 500 is performed using control device 300 (the claimed portable computing device) and one or more playback devices 200 of system 100 (the claimed display device-coupled computing platform). Sheen FIGS. 1–3. The control device 300 includes a network interface 306 “to provide a means for the control device 300 to communicate with other devices in the media playback system 100,” Sheen ¶ 82, as does the playback device 200. Sheen ¶ 71. “In one example, data and information (e.g., such as a state variable) may be communicated between control device 300 and other devices via the network interface 306.” Sheen ¶ 82.
using the touchscreen-enabled portable computing device in a generally upside-down orientation as a wirelessly coupled audio capture interface for the display device-coupled computing platform 
“Some control devices, such as smartphones, have microphones that are mounted towards the bottom of the device, which may position the microphone nearer to the user's mouth during a phone call. However, when the control device is held in a hand during the calibration procedure, such a mounting position might be less than ideal for detecting the calibration sounds.” Sheen ¶ 129. Accordingly, “the control device may display a prompt to rotate the phone by 180 degrees about a horizontal axis such that the microphone is oriented upwards after the rotation. After such a rotation, the control device may be upside down relative to its intended orientation within a hand (e.g., with the microphone towards the top of the device, and perhaps with a speaker towards the bottom of the device).” Sheen ¶ 130. Specifically, as shown in FIG. 13, “[c]ontrol interface 1300 includes a graphical region 1302 which prompts to rotate control device 600 by 180 degrees.” Sheen ¶ 131.
Kay and Sheen are in the same field of endeavor, as both references concern audio-centric graphical user interfaces. See Cooperative Patent Classification symbol G06F 3/167 (recognizing “audio in a user interface” as a single field of prior art). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay’s user interface to help users understand how to hold a mobile device correctly when using the mobile device as a microphone, as taught by Sheen. One would have been motivated to combine Sheen with Kay because, “[g]iven the ever growing interest in digital media, there continues to be a need to develop consumer-accessible technologies to further enhance the listening experience.” Sheen ¶ 4.
Claim 13
Kay, as combined with Sheen teaches the method of claim 12, further comprising: 
prior to the capturing, pairing the touchscreen-enabled portable computing device and the display device-coupled computing platform for communications over the wireless network.
In both Kay and Sheen’s disclosures, the device being used as the microphone must establish a connection with the display device-coupled computing platform in order to send audio data. See Kay ¶ 65 and Sheen ¶ 82.
Claim 14
Kay, as combined with Sheen, teaches the method of claim 12, further comprising: 
detecting, using one or more of an accelerometer and a gyroscope of the touchscreen-enabled portable computing device, an orientation of the touchscreen-enabled portable computing device; 
While Sheen does not explicitly mention the specific hardware that control device 600 uses to detect its own orientation, Sheen teaches that “control device 600 may detect that it has been rotated,” Sheen ¶ 131, which strongly suggests that control device 600 has hardware capable of detecting its own orientation. The Examiner submits that gyroscopes and accelerometers were well-known solutions to this problem in the art well before the claimed invention, but even if they weren’t, the person of ordinary skill would have at least been motivated to seek out the hardware needed to achieve the functionality of detecting rotation in order to make and use Sheen’s device. That is, the prior art is at least presumed to be operable. See MPEP § 2121.
To that end, Sheen discloses such hardware for detecting device movement in the adjacent embodiment of the playback device: “[a] playback device may include an accelerometer or other sensor that is sensitive to movement. The playback device may use such a sensor to detect when the playback device has been moved.” Sheen ¶ 104. 
and responsive to a detected change in orientation, transitioning to the vocal audio stream capture.
In response to rotating the device, the user may begin the calibration process, which includes capturing an audio stream. Sheen ¶¶ 134–136
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the control device 600 with an accelerometer in the same way that the playback device was shown to be improved by including an accelerometer to detect movement. 
The rationale for this combination is two-fold. First, as a matter of legal precedent, with respect to reaching a conclusion of obviousness under 35 U.S.C. § 103, “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 
Second, using a known technique to improve similar devices in the same way is prima facie obvious. MPEP § 2143(I.).(C.) (citing KSR v. Teleflex, 550 U.S. 398, 417 (2007)). Here, Sheet taught a “base” device (a control device 600 capable of detecting its own orientation) upon which the invention of claim 2 (using a gyroscopic sensor or accelerometer to detect the orientation) could be seen as an improvement. Sheen also taught a “comparable” device (the playback device) which had been improved in the same way as the claimed invention, namely, by specifying that an accelerometer could be used to detect the device’s own movements. One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method, or product) and the results would have been predictable to one of ordinary skill in the art, because Sheen explicitly discloses that the accelerometer helps the playback device detect its own movement, Sheen ¶ 104 and because Sheen further discloses (or at least suggests) that control device 600 needs some kind of means to “detect that it has been rotated.” Sheen ¶ 131. 
Based on these findings, the Examiner concludes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sheen’s control device 600 with the accelerometer that Sheen used to improve his playback device for the same reason.
Claim 15
Kay and Sheen teach the method of claim 12, further comprising: 
displaying, on a touchscreen of the touchscreen-enabled portable computing device, a user interface control for muting the microphone of the touchscreen-enabled portable computing device; 
“Control interface 1500 also includes selectable controls. Selectable control 1504 may cancel the calibration procedure, perhaps deferring the calibration procedure to a later time. Selectable control 1506, when selected, advances the calibration procedure.” Sheen ¶ 137.
and responsive to user gestures on the touchscreen, changing between (i) a first user interface state wherein the captured vocal audio stream is transmitted to the display device-coupled computing platform over the wireless network 
“Such a selection [of control 1506] may indicate that the control device is prepared for calibration of the playback device.” Sheen ¶ 137. That is, selection of control 1506 may cause the control device “to initiate the calibration procedure itself.” Sheen ¶ 137. “In particular, to initiate calibration, the control device may transmit a command that instructs the playback device to emit one or more pre-determined calibration sounds. The control device may transmit such a command by way of a network interface. Upon receiving such a command, the playback device may emit one or more calibration sounds.” Sheen ¶ 163; see also Sheen ¶ 167.
and (ii) a second user interface state wherein the vocal audio stream is not transmitted.
“Selectable control 1504 may cancel the calibration procedure, perhaps deferring the calibration procedure to a later time.” Sheen ¶ 137. As yet another example, “selectable control 1508, when selected, steps backward in the calibration procedure (e.g., to control interface 1100, 1200, or 1300, among other possibilities).” Sheen ¶ 137.
III.	COOK AND SHEEN TEACH CLAIMS 12 AND 14–18.
Claims 12 and 14–18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0251842 A1 (hereafter “Cook”) in view of Sheen.
Claim 12
Cook teaches a method comprising: 
establishing 
As shown in FIG. 2, a portable computing device such as “an iPhone handheld 101” from FIG. 1 and a “content server 110” (the computing platform) are made to be in wireless communication 261 with each other. Cook ¶ 59. Content server 110 is coupled to another “handheld 120,” and thus is within the scope of a “display device-coupled” computing platform. See Cook ¶ 55 and FIG. 1.
using the touchscreen-enabled portable computing device in a general
As shown in FIG. 1, “[u]ser vocals 103 are captured at handheld 101,” Cook ¶ 48, from which “encodings of dry vocal and/or pitch-corrected vocals may be uploaded (106) to content server 110.” Cook ¶ 54.
while the display device-coupled computing platform provides pitch cues and an audibly rendered backing track in temporal correspondence with the pitch cues, 
As shown in FIG. 1, the content server 110 provides the background instrumentals, lyrics, and pitch and harmony cues 105 to the handheld 101. See Cook FIG. 1.
wherein the generally upside
FIG. 1 also illustrates that the handheld 101 is at least oriented such that the microphone is effective to capture user’s vocals 103, which at least suggests the user’s mouth is pointed in the same direction as the microphone of the handheld 101.
and capturing a vocal audio stream using the microphone of the touchscreen-enabled portable computing device and, via a wireless network, 
This claim element merely repeats what was already recited earlier in the claim, and therefore, so too is the applicable teaching the same: “User vocals 103 are captured at handheld 101, pitch-corrected continuously and in real-time.” Cook ¶ 48.
transmitting the captured vocal audio stream to a media application executing on the display device-coupled computing platform for use as an audio input thereof.
“Encodings of dry vocal and/or pitch-corrected vocals may be uploaded (106) to content server 110.” Cook ¶ 54.
Thus, the only differences between claim 12 and Cook’s disclosure are that Cook does not explicitly say whether to use the touchscreen-enabled portable computing device “in a generally upside-down orientation.”
Sheen, however, teaches a method comprising:
establishing short-range wireless communications between a touchscreen-enabled portable computing device and a display device-coupled computing plat-form;
As illustrated in FIGS. 1–3, implementation 500 is performed using control device 300 (the claimed portable computing device) and one or more playback devices 200 of system 100 (the claimed display device-coupled computing platform). Sheen FIGS. 1–3. The control device 300 includes a network interface 306 “to provide a means for the control device 300 to communicate with other devices in the media playback system 100,” Sheen ¶ 82, as does the playback device 200. Sheen ¶ 71. “In one example, data and information (e.g., such as a state variable) may be communicated between control device 300 and other devices via the network interface 306.” Sheen ¶ 82.
using the touchscreen-enabled portable computing device in a generally upside-down orientation as a wirelessly coupled audio capture interface for the display device-coupled computing platform 
“Some control devices, such as smartphones, have microphones that are mounted towards the bottom of the device, which may position the microphone nearer to the user's mouth during a phone call. However, when the control device is held in a hand during the calibration procedure, such a mounting position might be less than ideal for detecting the calibration sounds.” Sheen ¶ 129. Accordingly, “the control device may display a prompt to rotate the phone by 180 degrees about a horizontal axis such that the microphone is oriented upwards after the rotation. After such a rotation, the control device may be upside down relative to its intended orientation within a hand (e.g., with the microphone towards the top of the device, and perhaps with a speaker towards the bottom of the device).” Sheen ¶ 130. Specifically, as shown in FIG. 13, “[c]ontrol interface 1300 includes a graphical region 1302 which prompts to rotate control device 600 by 180 degrees.” Sheen ¶ 131.
Cook and Sheen are in the same field of endeavor, as both references concern audio-centric graphical user interfaces. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cook’s user interface to help users understand how to hold a mobile device correctly when using the mobile device as a microphone, as taught by Sheen. One would have been motivated to combine Sheen with Cook because, “[g]iven the ever growing interest in digital media, there continues to be a need to develop consumer-accessible technologies to further enhance the listening experience.” Sheen ¶ 4.
Claim 14
Cook, as combined with Sheen, teaches the method of claim 12, further comprising: 
detecting, using one or more of an accelerometer and a gyroscope of the touchscreen-enabled portable computing device, an orientation of the touchscreen-enabled portable computing device; and responsive to a detected change in orientation, transitioning
The handheld 101 is equipped with an accelerometer for detecting the orientation of the handheld, and thus, “display objects and/or media can be presented according to a detected orientation, e.g., portrait or landscape.” Cook ¶ 115.
Cook does not appear to explicitly disclose transitioning to the vocal audio stream capture in response to detecting the change in orientation.
Sheen, however, teaches a method comprising:
detecting, using one or more of an accelerometer and a gyroscope of the touchscreen-enabled portable computing device, an orientation of the touchscreen-enabled portable computing device; 
While Sheen does not explicitly mention the specific hardware that control device 600 uses to detect its own orientation, Sheen teaches that “control device 600 may detect that it has been rotated,” Sheen ¶ 131, which strongly suggests that control device 600 has hardware capable of detecting its own orientation. The Examiner submits that gyroscopes and accelerometers were well-known solutions to this problem in the art well before the claimed invention, but even if they weren’t, the person of ordinary skill would have at least been motivated to seek out the hardware needed to achieve the functionality of detecting rotation in order to make and use Sheen’s device. That is, the prior art is at least presumed to be operable. See MPEP § 2121.
To that end, Sheen discloses such hardware for detecting device movement in the adjacent embodiment of the playback device: “[a] playback device may include an accelerometer or other sensor that is sensitive to movement. The playback device may use such a sensor to detect when the playback device has been moved.” Sheen ¶ 104. 
and responsive to a detected change in orientation, transitioning to the vocal audio stream capture.
In response to rotating the device, the user may begin the calibration process, which includes capturing an audio stream. Sheen ¶¶ 134–136
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the Sheen’s control device 600 with an accelerometer in the same way that the playback device was shown to be improved by including an accelerometer to detect movement. Additionally, or in the alternative, it would have been obvious to improve Cook with Sheen’s technique of transitioning the user interface to an audio capture mode in response to a detected change in orientation.
The rationale for this combination is two-fold. First, as a matter of legal precedent, with respect to reaching a conclusion of obviousness under 35 U.S.C. § 103, “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 
Second, using a known technique to improve similar devices in the same way is prima facie obvious. MPEP § 2143(I.).(C.) (citing KSR v. Teleflex, 550 U.S. 398, 417 (2007)). Here, Sheet taught a “base” device (a control device 600 capable of detecting its own orientation) upon which the invention of claim 2 (using a gyroscopic sensor or accelerometer to detect the orientation) could be seen as an improvement. Sheen also taught a “comparable” device (the playback device) which had been improved in the same way as the claimed invention, namely, by specifying that an accelerometer could be used to detect the device’s own movements. One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method, or product) and the results would have been predictable to one of ordinary skill in the art, because Sheen explicitly discloses that the accelerometer helps the playback device detect its own movement, Sheen ¶ 104 and because Sheen further discloses (or at least suggests) that control device 600 needs some kind of means to “detect that it has been rotated.” Sheen ¶ 131. 
Based on these findings, the Examiner concludes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sheen’s control device 600 with the accelerometer that Sheen used to improve his playback device for the same reason.
Claim 15
Cook, as combined with Sheen, teaches the method of claim 12, 
wherein the one or more user interface controls for audio capture include a user interface control for muting the microphone of the portable computing device; and
“Control interface 1500 also includes selectable controls. Selectable control 1504 may cancel the calibration procedure, perhaps deferring the calibration procedure to a later time. Selectable control 1506, when selected, advances the calibration procedure.” Sheen ¶ 137.
wherein, responsive to user gestures on the touchscreen, an operating mode changes between (i) a first user interface state wherein captured vocal audio is transmitted to the display device-coupled computing platform over the wireless network 
“Such a selection [of control 1506] may indicate that the control device is prepared for calibration of the playback device.” Sheen ¶ 137. That is, selection of control 1506 may cause the control device “to initiate the calibration procedure itself.” Sheen ¶ 137. “In particular, to initiate calibration, the control device may transmit a command that instructs the playback device to emit one or more pre-determined calibration sounds. The control device may transmit such a command by way of a network interface. Upon receiving such a command, the playback device may emit one or more calibration sounds.” Sheen ¶ 163; see also Sheen ¶ 167.
and (ii) a second user interface state wherein vocal audio is not transmitted.
“Selectable control 1504 may cancel the calibration procedure, perhaps deferring the calibration procedure to a later time.” Sheen ¶ 137. As yet another example, “selectable control 1508, when selected, steps backward in the calibration procedure (e.g., to control interface 1100, 1200, or 1300, among other possibilities).” Sheen ¶ 137.
Cook and Sheen are in the same field of endeavor, as both references concern audio-centric graphical user interfaces. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cook’s user interface to help users understand how to hold a mobile device correctly when using the mobile device as a microphone, as taught by Sheen. One would have been motivated to combine Sheen with Cook because, “[g]iven the ever growing interest in digital media, there continues to be a need to develop consumer-accessible technologies to further enhance the listening experience.” Sheen ¶ 4.

Claim 16
Cook and Sheen teach the method of claim 12, further comprising: 
pitch correcting, at the touchscreen-enabled portable computing device, the captured vocal audio stream prior to transmitting the captured vocal audio stream to the display device-coupled computing platform.
“User vocals 103 are captured at handheld 101, pitch-corrected continuously and in real-time.” Cook ¶ 48.
Claim 17
Cook and Sheen teach the method of claim 12, further comprising: 
at the display device-coupled computing platform, pitch correcting the captured vocal audio stream transmitted from the touchscreen-enabled portable computing device; 
In some embodiments, “encodings of dry vocal[s] . . . may be uploaded (106) to content server 110,” and in such embodiments, the encodings are “pitch corrected at content server 110.” Cook ¶ 54.
and audibly rendering, at the display device-coupled computing platform, the pitch-corrected vocal audio stream.
The pitch corrected vocals may then be “audibly rendered (see 104, mixed with the backing track) to provide the user with an improved tonal quality rendition of his/her own vocal performance.” Cook ¶ 48.
Claim 18
Cook and Sheen teach the method of claim 17, 
wherein the audibly rendering includes audibly rendering vocals of an additional vocalist other than the user; 
“In general, additional vocalists may be invited to sing a particular part (e.g., tenor, part B in duet, etc.) or simply to sign, whereupon content server 110 may pitch shift and place their captured vocals into one or more positions within a virtual glee club.” Cook ¶ 103.
and further comprising visually displaying on a display coupled to the display device-coupled computing platform performance synchronized video of the additional vocalist.
“The camera can capture still images and/or video for association with captured pitch-corrected vocals.” Cook ¶ 115.
IV.	BATES, SHEEN, AND KAY TEACH CLAIM 3.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Bates in view of Sheen as applied to claim 2 above, and further in view of Kay.
Claim 3
Bates and Sheen teach the method of claim 2, further comprising: 
visually rendering, on the another device, a sequence of visual layouts including the pitch cues and lyrics in temporal correspondence with the audibly rendered backing track, 
“In the case of a karaoke game, the system unit 10 may be operable to cause the display 305 to render video images 3200 of the original artist of a song to be sung by a user or simply a relevant or other video backing, together with an indication of the user's score 3100 and lyrics 3300 to be sung by the user. At the same time, the system unit causes the loudspeakers 310 to reproduce the backing track of the song so that the user can sing along with the song.” Bates ¶ 65. Note that the media data output by the system unit 10 may further include “metadata” such as “the lyrics 3300 and/or timing and pitch data.” Bates ¶ 65.
a first visual cell displaying a first user video synchronized with the captured vocal audio
“In an embodiment of the present invention, the display window 2200 may display video data received via the wireless communication link from the PS3® entertainment device 10. For example, video data captured by the video camera 756 of the current performer could be sent from the PS3® entertainment device 10 to the PSP® portable entertainment device 1000.
Kay, however, teaches a method comprising:
visually rendering, on the another device, a sequence of visual layouts including the pitch cues and lyrics in temporal correspondence with the audibly rendered backing track, 
“In the embodiment shown in FIG. 1A, the note tubes 124 appear at the top of the screen and flow horizontally, from right to left, as the musical content progresses. In this embodiment, vertical position of a note tube 124 represents the pitch to be sung by the player; the length of the note tube indicates the duration for which the player must hold that pitch.” Kay ¶ 28.
a first visual cell displaying a first user video synchronized with the captured vocal audio, and a second visual cell displaying a second user video synchronized with the captured vocal audio, 
“One or more of the players may be represented on screen by an avatar 110. Although FIG. 1A depicts an embodiment in which four players participate, any number of players may participate simultaneously.” Kay ¶ 21. “[A]n avatar may be a digital image, such as a video capture of a person.” Kay ¶ 21.
wherein successive visual layouts of the sequence of visual layouts each include the first and second visual cells, and wherein a visual arrangement and sizing of the first and second visual cells varies in correspondence with structural information associated with the audibly rendered backing track.
“[A] game display may alternate the display of one or more avatars and/or the display of the band as a whole. For example, during the performance of a song, a display may switch between a number of camera angle providing, for example, close-ups of the guitarist, bassist, drummer, or vocalist, shots of the band as a whole, shots of the crowd, and/or any combination of the avatars, stage, crowd, and instruments.” Kay ¶ 32. “In some embodiments, the camera angles may be selected to display an avatar of a player who is performing a distinctive portion of a song.” Kay ¶ 32.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Bates’s user interface with the features described in Kay’s interface, including the visual cells of the different players, the successive visual layouts of the sequence of visual layouts each including the first and second visual cells, and the visual arrangement and sizing of the first and second visual cells varies in correspondence with structural information associated with the audibly rendered backing track, as taught by Kay. One would have been motivated to combine Kay with Bates and Sheen because Kay’s effects and arrangements make the overall experience more interactive and immersive.
Claim 9
Bates, Sheen, and Kay teach the method of claim 3, further comprising: 
capturing, via a first camera of the portable computing device, the first user video synchronized with the captured vocal audio; 
“One or more of the players may be represented on screen by an avatar 110,” and the avatar “may be a digital image, such as a video capture of a person.” Kay ¶ 21.
and capturing, via a second camera of a remote portable computing device, the second user video synchronized with the captured vocal audio.
Likewise, “FIG. 1A depicts an embodiment in which four players participate,” and “any number of players may participate simultaneously.” Kay ¶ 21. Each of the players may participate remotely by using their own respective gaming platforms connected to each other over a network. Kay ¶ 65. Kay thus teaches or at least suggests that each of the other players’ avatars may also be “a digital image, such as a video capture of a person.” Kay ¶ 21.
V.	BATES, SHEEN, AND COOK TEACH CLAIMS 7 AND 8.
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Bates in view of Sheen as applied to claim 2 above, and further in view of Cook.
Claim 7
Bates, as combined with Sheen, teaches the method of claim 2, but does not explicitly disclose pitch correcting the captured vocal audio in real-time, wherein the pitch correcting the captured vocal audio in real-time is performed by one or both of the portable computing device and the display device-coupled computing platform.
Cook, however, teaches a method comprising:
pitch correcting the captured vocal audio in real-time, wherein the pitch correcting the captured vocal audio in real-time is performed by one or both of the portable computing device and the display device-coupled computing platform.
“User vocals 103 are captured at handheld 101, pitch-corrected continuously and in real-time (again at the handheld) and audibly rendered (see 104, mixed with the backing track).” Cook ¶ 48.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kay’s system by audibly pitch correcting the user’s vocals, as taught by Cook. Kay attempts to coach the user by displaying his singing accuracy on-screen, and thus, one would have been motivated to further include Cook’s pitch correction, because pitch correction “provide[s] the user with an improved tonal quality rendition of his/her own vocal performance.” Cook ¶ 48.
Claim 8
Bates, as combined with Sheen, teaches the method of claim 2, but does not explicitly disclose pitch correcting the captured vocal audio in real-time or audibly rendering, at the display device-coupled computing platform, the pitch-corrected vocal audio.
Cook, however, teaches a method comprising
pitch correcting the captured vocal audio in real-time; and audibly rendering, at the display device-coupled computing platform, the pitch-corrected vocal audio.
“User vocals 103 are captured at handheld 101, pitch-corrected continuously and in real-time (again at the handheld) and audibly rendered (see 104, mixed with the backing track).” Cook ¶ 48.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kay’s system by audibly pitch correcting the user’s vocals, as taught by Cook. Kay attempts to coach the user by displaying his singing accuracy on-screen, and thus, one would have been motivated to further include Cook’s pitch correction, because pitch correction “provide[s] the user with an improved tonal quality rendition of his/her own vocal performance.” Cook ¶ 48.
VI.	KAY, SHEEN, AND HSU TEACH CLAIMS 19–21.
Claims 19–21 are rejected under 35 U.S.C. § 103 as being unpatentable over Kay in view of Sheen as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2017/0103741 A1 (“Hsu”).
Claim 19
Kay, as combined with Sheen, teaches the method of claim 12, further comprising: 

“In some embodiments, the guitar controller may also use one or more ‘effects pedals,’ such as reverb or fuzz, to alter the sound reproduced by the gaming platform.” Kay ¶ 27. 
at either or both of the touchscreen-enabled portable computing device and the display device-coupled computing platform.
“The filters can be implemented as analog or digital filters in hardware, software, or any combination thereof. Further, application of the filter to the audible music output, which in many embodiments corresponds to musical events represented by cues, can be done dynamically, that is, during play. Alternatively, the musical content may be processed before game play begins. In these embodiments, one or more files representing modified audible output may be created and musical events to output may be selected from an appropriate file responsive to the player's performance.” Kay ¶ 25.
Kay and Sheen do not appear to explicitly disclose displaying the foregoing controls on a touchscreen.
Hsu, however, teaches a method comprising:
displaying, on a touchscreen of the touchscreen-enabled portable computing device, an audio reverberation user interface control; and responsive to user gestures on the touchscreen and to a resulting state of the audio reverberation user interface control, changing signal processing
Referring to FIGS. 4A–4D, “touch screen display 160 may operate in many different operational modes in which additional functions can be selected and accessed.” Hsu ¶ 45. “For example, an action button 172 adjusts a response of the fingerboard 100 to finger pressure, and may provide a pressure threshold setting that distinguishes harmonic sounds from sounds consistent with those of a stopped string; a button 174 provides an echo effect; and a button 176 provides reverb.” Hsu ¶ 45.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the instrument in Kay’s disclosure (and/or improve the graphical user interface on Sheen’s touchscreen) to include the touch screen display 160 described by Hsu. One would have been motivated to combine Hsu with Kay and Sheen because a graphical user interface would make the instrument adaptable to different skill levels for different users. See Hsu ¶ 5.
Claim 20
Kay, as combined with Sheen, teaches the method of claim 12, but neither explicitly disclose a touchscreen that displays an audio volume control for adjusting volume. 
Hsu, however, teaches a method comprising: 
displaying, on a touchscreen of the touchscreen-enabled portable computing device, an audio volume user interface control; and responsive to user gestures on the touchscreen and to a resulting state of the audio volume user interface control, changing signal processing applied to the captured vocal audio stream at either or both of the touchscreen-enabled portable computing device and the display device-coupled computing platform.
Referring to FIGS. 4A–4D, “touch screen display 160 may operate in many different operational modes in which additional functions can be selected and accessed.” Hsu ¶ 45. “In a playback mode 160d shown in FIG. 4D, a first slide bar 182 adjusts volume.” Hsu ¶ 45.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the instrument in Kay’s disclosure (and/or improve the graphical user interface on Sheen’s touchscreen) to include the touch screen display 160 described by Hsu. One would have been motivated to combine Hsu with Kay and Sheen because a graphical user interface would make the instrument adaptable to different skill levels for different users. See Hsu ¶ 5.
Claim 21
Kay, as combined with Sheen, teaches the method of claim 12, further comprising: 

“In some embodiments, the guitar controller may also use one or more ‘effects pedals,’ such as reverb or fuzz, to alter the sound reproduced by the gaming platform.” Kay ¶ 27. 
at either or both of the touchscreen-enabled portable computing device and the display device-coupled computing platform.
“The filters can be implemented as analog or digital filters in hardware, software, or any combination thereof. Further, application of the filter to the audible music output, which in many embodiments corresponds to musical events represented by cues, can be done dynamically, that is, during play. Alternatively, the musical content may be processed before game play begins. In these embodiments, one or more files representing modified audible output may be created and musical events to output may be selected from an appropriate file responsive to the player's performance.” Kay ¶ 25.
Kay and Sheen do not appear to explicitly disclose displaying the foregoing controls on a touchscreen.
Hsu, however, teaches a method comprising:
displaying, on a touchscreen of the touchscreen-enabled portable computing device, an audio effects user interface control; and responsive to user gestures on the touchscreen and to a resulting state of the audio effects user interface control, changing signal processing applied to the captured vocal audio stream 
Referring to FIGS. 4A–4D, “touch screen display 160 may operate in many different operational modes in which additional functions can be selected and accessed.” Hsu ¶ 45. “For example, an action button 172 adjusts a response of the fingerboard 100 to finger pressure, and may provide a pressure threshold setting that distinguishes harmonic sounds from sounds consistent with those of a stopped string; a button 174 provides an echo effect; and a button 176 provides reverb.” Hsu ¶ 45.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the instrument in Kay’s disclosure (and/or improve the graphical user interface on Sheen’s touchscreen) to include the touch screen display 160 described by Hsu. One would have been motivated to combine Hsu with Kay and Sheen because a graphical user interface would make the instrument adaptable to different skill levels for different users. See Hsu ¶ 5.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176